This is a proceeding on appeal from an order discharging an attachment. On the 20th day of November, 1943, plaintiff commenced an action for rent and caused to be issued a writ in attachment. On the 1st day of December, 1943, the defendant filed a motion to discharge the attachment and on the 8th day of December, 1943, the court entered its order discharging the attachment.
Plaintiff attempts to prosecute an appeal by transcript. The appeal must be dismissed for the reason that the allegations of error cannot be considered because they arise upon a motion and not upon the record.
It is the duty of this court to inquire into its own jurisdiction. R. F. Allen  Co. v. Robertson, 180 Okla. 444,70 P.2d 75; Dunbar v. Phillips Pet. Co., 175 Okla. 489,53 P.2d 545; Howard v. Arkansaw, 59 Okla. 206, 158 P. 437.
A motion to discharge property from an attachment is not part of the record unless made so by bill of exceptions or case-made and cannot be brought to this court by transcript. Lamb v. Young, 24 Okla. 614, 104 P. 335; Exchange Nat. Bank v. Merritt,108 Okla. 184, 235 P. 180.
The appeal is dismissed.
GIBSON, C.J., HURST, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, and CORN, JJ., concur.